     Case 4:17-cr-00046-WTM-CLR Document 31 Filed 09/14/20 Page 1 of 6


              IN THE XJNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                           CASE NO. CR417-046


OMMIE MORESE CHRISTIAN,


      Defendant.



                                ORDER


     Before the Court is Defendant Ommie Morese Christian's Motion

for Compassionate Release (Doc. 29) and the Government's Motion to

Dismiss Defendant's motion (Doc. 30). For the following reasons,

the Government's motion (Doc. 30) is GRANTED and Defendant's motion

 Doc. 29) is DISMISSED.

                                BACKGROUND


     In May 2017, Defendant pleaded guilty to possession of a

firearm by a convicted felon. (Doc. 19.) Defendant was sentenced

to 70 months' imprisonment. (Doc. 26 at 2.) According to the BOP

website.    Defendant    is    currently     incarcerated     at   Federal

Correctional Institution (^^FCI") Hazelton in Bruceton Mills, West

Virginia with a projected release date of April 18, 2022. See BOP

Inmate       Locator,         Federal        Bureau     of         Prisons,

https://www.bop.gov/inmateloc/ (last         visited   on   September    10,

2020).
       Case 4:17-cr-00046-WTM-CLR Document 31 Filed 09/14/20 Page 2 of 6


                                  ANALYSIS


       Defendant seeks compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) due to the COVID-19 pandemic or to be placed on

home     confinement.    (Doc.   29     at    3.)   The   Government   opposes

Defendant's request and moves to dismiss Defendant's motion on the

ground    that     Defendant   failed    to    exhaust    his   administrative

remedies. (Doc. 30.) The Court finds that Defendant's motion should

be dismissed.


I.     DEFENDANT'S REQUEST FOR HOME CONFINEMENT

       First, to the extent Defendant is seeking an order from this

Court placing him on home confinement, his request is due to be

dismissed. A request for home confinement under the Coronavirus

Aid, Relief, and Economic Security Act (^^CARES Act"), Pub. L. No.

116-136, enacted on March 27, 2020, is different than a request

for sentence reduction based upon compassionate release. Under

Section 12003(b)(2) of the CARES Act, if the Attorney General finds

that emergency conditions will materially affect the functioning

of the BOP, the BOP is permitted to ''lengthen the maximum amount

of time for which the Director is authorized to place a prisoner

in home confinement under the first sentence of section 3624(c)(2)

of title     18,    United   States Code, as the          Director determines

appropriate." United States v. Allen, No. 2:14-cr-024, 2020 WL

2199626, at *1 n.l (S.D. Ga. May 6, 2020). Thus, the BOP is

utilizing its authority under 18 U.S.C. § 3624(c)(2) and 34 U.S.C.

§ 60541—not the compassionate release provision of 18 U.S.C.
                                        2
      Case 4:17-cr-00046-WTM-CLR Document 31 Filed 09/14/20 Page 3 of 6


§ 3582(c)—to effectuate the Attorney General's directive to the

BOP regarding home confinement in connection with the CARES Act.

Id. at *1. This Court lacks the authority to order the BOP to

release a    prisoner on     home confinement. See      United      States v.

Calderon, 801 F. App'x 730, 731-32 (11th Cir. 2020) (explaining

that under 34 U.S.C. § 60541(g)(1)(A) the Attorney General ''may"

release eligible elderly offenders, and district court was without

jurisdiction to grant relief); see also Allen, No. 2:14-CR-024,

2020 WL 2199626, at *1 ("These statutes do not authorize a federal

court to order the BOP to release a prisoner."); United States v.

Greene, No. CR 116-056, 2020 WL 3316987, at *1 (S.D. Ga. June 18,

2020). Thus, to the extent Defendant is seeking an order from this

Court placing him on home confinement.            Defendant's motion is

DISMISSED.


II.   COMPASSIONATE RELEASE


      18 U.S.C. § 3582(c)(1)(A) provides that the Court can reduce

the term of imprisonment upon

      motion of the Director of the Bureau of Prisons, or upon
      motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure
      of the Bureau of Prisons to bring a motion on the
      defendant's behalf or the lapse of 30 days from the
      receipt    of   such   a   request   by   the   warden   of    the
      defendant's facility, whichever is earlier . . . .

Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a

compassionate release to submit a written request to the prison's

warden. At a minimum, the inmate's request must contain "[t]he

extraordinary or compelling circumstances that the inmate believes
                                      3
      Case 4:17-cr-00046-WTM-CLR Document 31 Filed 09/14/20 Page 4 of 6


warrant consideration" and ^Mplroposed release plans, including

where    the    inmate    will      reside,     how   the    inmate    will    support

himself/herself, and, if the basis for the request involves the

inmate's health, information on where the inmate will receive

medical treatment, and how the inmate will pay for such treatment."

28 C.F.R. § 571.61(a).

        Under § 3582(c)(1)(A), a court may order a sentence reduction

where the court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that ''extraordinary and compelling

reasons" exist and the defendant does not present a danger to the

safety of any other person or the community. See U.S.S.G. § 1B1.13.

In   its   consideration       of    compassionate         release,    the    Court   is

constrained by the applicable policy statements issued by the

United        States     Sentencing           Commission.        See     18     U.S.C.

§ 3582(c)(1)(A). The application notes to the applicable policy

statement      list    three     specific       examples    of   extraordinary        and

compelling reasons to consider a reduction of sentence under

§ 3582(c)(1)(A): (1) a serious medical condition; (2) advanced

age; and (3) family circumstances. U.S.S.G. § 1B1.13 n.1(A)-(C).

A    fourth    catch-all   category      provides: "As           determined     by    the

Director of the Bureau of Prisons, there exists in the defendant's

case an extraordinary and compelling reason other than, or in

combination      with,"    the      aforementioned         three   categories.        Id.

n.l(D). For a medical condition to qualify as an extraordinary and

compelling reason, the condition must "substantially diminish[]
                                            4
      Case 4:17-cr-00046-WTM-CLR Document 31 Filed 09/14/20 Page 5 of 6


the ability of the defendant to provide self-care within the

environment of a correctional facility and [is one] from which he

or she is not expected to recover." U.S.S.G. § 1B1.13, n.l{A)(ii).

      In seeking compassionate release. Defendant contends that he

has   Attention-Deficit      Hyperactivity      Disorder,    depression,     and

Post-Traumatic Stress Disorder. (Doc. 29 at 1.) In response, the

Government contends that Defendant's motion should be dismissed

because he did not exhaust his administrative remedies nor does

Defendant allege that 30 days have lapsed since the warden of his

facility received a request from Defendant. (Doc. 30 at 10.) The

Court finds that Defendant has not exhausted his administrative

remedies and his motion is due to be dismissed. The Court may only

entertain Defendant's motion after Defendant has ^^fully exhausted

all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse

of 30 days from the receipt of such a request by the warden of the

defendant's      facility,     whichever       is    earlier."      18   U.S.C.

§ 3582(c)(1)(A). As      there      is   no   evidence    that   Defendant   has

presented his request for compassionate release to the warden of

his   facility    or   the   BOP,    Defendant      has   not    exhausted   his

administrative    remedies and the Court must dismiss               Defendant's

motion. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020);

United States v. McCloskey, No. 4:18-CR-260, 2020 WL 3078332, at

*5 (S.D. Ga. June 9, 2020).
    Case 4:17-cr-00046-WTM-CLR Document 31 Filed 09/14/20 Page 6 of 6


     Moreover, even if Defendant had exhausted his administrative

remedies, the Court finds that Defendant has not provided evidence

of a medical condition that qualifies as an "extraordinary and

compelling reason" for compassionate release. Defendant contends

that he suffers from Attention-Deficit Hyperactivity             Disorder,

depression,   and   Post-Traumatic   Stress    Disorder,   however,     he

provides no medical evidence of these conditions. (Doc. 29 at 1.)

Additionally, the Court does not find that COVID-19 is in and of

itself   an   extraordinary   and    compelling   reason    to     warrant

compassionate release. See Raia, 954 F.3d at 597 ("[T]he mere

existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify

compassionate   release,   especially   considering    BOP's     statutory

role, and its extensive professional efforts to curtail the virus's

spread."). Accordingly, the Court would deny Defendant's motion on

the merits as well.


                              CONCLUSION


     Accordingly, based on the foregoing, the Government's Motion

to Dismiss (Doc. 30) is GRANTED and Defendant's motion (Doc. 29)

is DISMISSED.


     SO ORDERED this             of September 2020.




                                 WILLIAM T.   MOORE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
